                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 CHUBB NATIONAL INSURANCE                     )
 COMPANY,                                     )
                                              )
        Plaintiff(s),                         )
                                              )       Case No. 4:19-cv-01934-SRC
        vs.                                   )
                                              )
 SONESTA INTERNATIONAL                        )
 HOTELS CORPORATION d/b/a                     )
 CHASE PARTK PLAZA ROYAL                      )
 SONESTA, et al.,                             )
                                              )
        Defendant(s).                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on two Motions to Set Aside Clerk’s Default. The

Motions are brought by Defendant Sonesta International Hotels Corporation d/b/a Chase Park

Plaza Royal Sonesta (“Sonesta”) [13] and Defendant David Kohlasch [15]. The Court grants the

motions.

       Having reviewed Defendants’ memoranda in support of their motions, the Court finds

that Defendants’ delay in appearing and defending is a result of miscommunications between

Kohlasch, Sonesta, and Sonesta’s insurer. Second, both Defendants argue meritorious defenses.

Finally, Plaintiff Chubb National Insurance Company does not oppose Defendants’ motions to

set aside clerk’s default, Doc. 17, so the Court finds that Plaintiff will not be prejudiced. Good

cause therefore exists and the Motions to Set Aside Clerk’s Default will be granted.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Sonesta’s Motion to Set Aside Clerk’s

Default [13] is GRANTED.


                                                  1
       IT IS FURTHER ORDERED that Defendant Kohlasch’s Motion to Set Aside Clerk’s

Default [15] is GRANTED.



So Ordered this 15th day of November, 2019.



                                          STEPHEN R. CLARK
                                          UNITED STATES DISTRICT JUDGE




                                              2
